DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Claim Rejections - 35 USC § 112(b)
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
  In claim 2, “the tapering perimeter wall” is indefinite as it is not clear which tapering perimeter wall is being considered as one exists for the upper chamber and one for the lower chamber.  Additionally, “the tapering section” is indefinite since claim 1 recites the lower chamber having a perimeter wall that tapers rather than a section.  Additionally, in measuring the difference in diameters, it is not clear what diameter of the tapering perimeter wall of the upper chamber is being considered.  Is it the maximum diameter of the upper chamber wall as used regarding the lower chamber wall?            Claim 6 is indefinite as it appears to contradict claim 1 wherein the perimeter wall of the upper chamber does taper.  Is claim 6 meant to provide that portion of the upper chamber perimeter wall if non-tapering? 
                                           Claim Rejections - 35 USC § 102
3.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.        Claims 1-2, 4, 7, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Published U.S. Application No. 2012/0312173 (Geissler).           Geissler discloses a beverage extraction device (Fig. 1) comprising an upper chamber (above filter assembly 238) and a lower chamber (area under 238) separated by a filter assembly (238); wherein the upper chamber comprises a perimeter wall and an inlet (open top) and the lower chamber comprises a perimeter wall and an outlet (area of valve 153); and wherein the perimeter wall of the upper chamber adjacent to the filter tapers inwardly, towards the filter, by no more than 10 degrees (very slight measured in Figs. 2 and 3) and the perimeter wall of the lower chamber tapers inwardly from adjacent to or proximal to the filter (see 162) wherein the maximum diameter of the perimeter wall in the lower chamber is between 25 and 95% of a diameter along the perimeter wall of the upper chamber and the lower chamber provides an unobstructed fluid path from the filter to the outlet (132 in Fig. 8; also at valve area when open; see Fig. 6).             Geissler further discloses the method of preparing a beverage employing said beverage extraction device including the steps of adding an extractable beverage material to the upper chamber (e.g. beginning paragraph 26), adding water via the upper chamber (e.g. midsection paragraph 26), and collecting the beverage from the lower chamber (see Figs. 6 and 8).4.        Claims 1, 4, 6-8, and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 1830000 (Miller et al).           Miller et al discloses a beverage extraction device (Fig. 1) comprising an upper chamber (above filter 20) and a lower chamber (area under filter 20) separated by a filter (20); wherein the upper chamber comprises a perimeter wall and an inlet (open top of the pan with handle 17) and the lower chamber (receptacle 12) comprises a perimeter wall and an outlet (area connected to faucet 13); and wherein the perimeter wall of the upper chamber adjacent to the filter (20) tapers inwardly, towards the filter, roughly 10 degree (see Fig. 1) and the perimeter wall of the lower chamber tapers inwardly from adjacent to or proximal to the filter (a very small portion of the upper portion of 12 tapers toward the filter) and wherein the lower chamber provides an unobstructed fluid path from the filter to the outlet (where same meets the faucet/stopcock assembly).              Regarding claim 6, Miller et al further discloses an upper portion of the perimeter wall of the upper chamber being non-tapering (see area where handle 17 attaches).           Regarding claim 12, Miller et al further discloses a beverage preparation apparatus comprising the beverage extraction device discussed above but also having a water heating device (6), a water conduit (20 with outlet at 31) wherein heated water is delivered to the grounds via the opening of the upper chamber (see Fig. 1).  Said apparatus is considered to operate as a drip filter appliance.             Regarding claims 8 and 14, Miller et al further discloses the method of preparing a beverage employing said beverage extraction device as discussed above and including the steps of adding an extractable beverage material to the upper chamber (coffee; page 2, lines 21 and 22), adding water via the upper chamber (percolated water delivered by 20 and out to the grounds via 31; e.g. page 2, lines 39-41), and collecting the beverage from the lower chamber (via faucet/stopcock).

Claim Rejections - 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.       Claims 3, 5, 6, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 2012/0312173 (Geissler).          Regarding claim 3, the lower chamber in Geissler has a very small non-tapering wall portion from the filter assembly before becoming tapered.  However, it is not clear whether same would be less than 8 mm long.  It is not seen where such would make for a patentable distinction, and, absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arrived at such length as a matter of preference.           Regarding claim 5, Geissler is silent regarding the size of the upper chamber.   It is not seen where such limit on the volume would make for a patentable distinction, and, absent a showing of unexpected results, it would have been further obvious to have provided the chamber with a volume as claimed as a matter of preference.           Regarding claim 6, Geissler is silent regarding the option of said upper chamber perimeter wall being non-tapering.  The tapering angle in Geissler is very slight and barely noticeable.  It is not seen where removing the taper in Geissler would provide for a patentable distinction, and, absent a showing of unexpected results, it would have been further obvious to have removed the taper altogether in the upper chamber as a matter of preference.           Claims 9-11 call for the particular volume of water and rate of adding as well as the extraction time.  Such determinations would have been well within the purview of a skilled artisan, and it would have been further obvious to have arrived at same through routine experimentation and as a matter of preference depending on the amount of brew and particular strength of same desired.6.       Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 1830000 (Miller et al).          If it is shown that the perimeter wall of the upper chamber tapers slightly more than 10 degrees, then the following should be noted.  It is not seen where such slight difference, if found, would provide for a patentable distinction.  Absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified such upper chamber taper (and corresponding taper of holder 14) to be 10 or less degrees as a matter of preference.           Regarding claim 2, it is not seen where the slight difference in the maximum diameter of the tapered lower chamber (e.g. 95%) of a diameter of the perimeter wall of the upper chamber would provide for a patentable distinction.  Absent a showing of unexpected results, it would have been further obvious to have modified said maximum diameter of the tapered portion of the lower chamber to, for example, 95% of  a diameter in the perimeter wall of the upper chamber as a matter of preference.            Regarding claim 3, it is not seen where the inclusion of a short portion of non-tapered wall in the manner as specifically recited would provide a patentable distinction.  Absent a showing of unexpected results, it would have been further obvious to have modified the upper portion of the perimeter wall of the upper chamber as a matter of preference design.  
           Regarding claim 5, Miller et al is silent regarding the size of the upper chamber.   It is not seen where such limit on the volume would make for a patentable distinction, and, absent a showing of unexpected results, it would have been further obvious to have provided the chamber with a volume as claimed as a matter of preference.              Regarding claim 6, if Applicant intends the entire perimeter wall of the upper chamber to be non-tapering, it is not seen where same would provide for a patentable distinction.   Absent a showing of unexpected results, it would have been further obvious to have modified the entire perimeter wall of the upper chamber to be non-tapering as a matter of preference.            Claims 9-11 and 15 call for the particular volume of water and rate of adding as well as the extraction time.  Such determinations would have been well within the purview of a skilled artisan, and it would have been further obvious to have arrived at same through routine experimentation and as a matter of preference depending on the amount of brew and particular strength of same desired.           

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
December 16, 2022